Citation Nr: 0528224	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer, status post prostatectomy, with 
impotence and voiding dysfunction, currently rated 10 
percent, from June 1, 2001.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of prostate cancer, status post 
prostatectomy, with impotence and voiding dysfunction from 
June 1, 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which decreased the veteran's disability 
rating for residuals of prostate cancer, status post 
prostatectomy, with impotence and voiding dysfunction from 
100 percent to 0 percent effective June 1, 2001.  In March 
2003 the RO increased the veteran's prostate disability 
rating from 0 percent to 10 percent effective June 1, 2001.  
Where a veteran has filed a notice of disagreement (NOD) as 
to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
both the restoration and increased rating claims remain 
before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In a May 2000 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
disability rating.  The RO subsequently decreased the 
disability rating for his prostate to 0 percent by rating 
decision dated in February 2001.  In a March 2003 rating 
decision, the RO increased the disability rating for service 
connected prostate disorder from 0 percent to 10 percent, 
effective June 1, 2001.

3.  Regulations and procedures for reducing the disability 
rating were followed.

4.  The veteran's prostate disorder is productive of no more 
than a daytime voiding interval between one and two hours, 
or, awakening to void three to four times per night, and 
there is no evidence of urinary retention requiring 
intermittent or continuous catherization.


CONCLUSION OF LAW

The RO's reduction of the veteran's service connected 
residuals of prostate cancer, status post prostatectomy, with 
impotence and voiding dysfunction from 100 percent to 0 
percent was improper, in part, and a 20 percent evaluation 
(but no higher) has been met since June 1, 2001.  38 U.S.C.A. 
§§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.97, 4.115b Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran's prostate disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528.  DC 7528 provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence of the metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.   

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent evaluation.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under DC 7101 
warrants a 60 percent evaluation.  Renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101 
warrants a 30 percent evaluation.  Renal dysfunction with 
albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under DC 7101 warrants a 
noncompensable evaluation. 38 C.F.R. § 4.115a (2005).

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding. Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  Id.

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval  between two and three hours, or; awakening 
to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

DC 7527 is also potentially for application and provides that 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527 (2005).  Recurrent symptomatic urinary 
tract infection requiring drainage/frequent hospitalization 
(greater than 2 times per year), and/or requiring continuous 
intensive management warrants a 30 percent evaluation.  
Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  38 
C.F.R. § 4.115a (2005).

Evidence relevant to the current severity of the veteran's 
prostate disorder includes an October 2000 VA contract 
examination.  The veteran reported that he was diagnosed with 
prostate cancer in September 1999.  He underwent a total 
prostatectomy in February 2000 and received no chemotherapy 
or radiation treatment afterwards. Upon follow-up he was told 
that there was no residual cancer.

The veteran reported urination approximately three times per 
day and approximately three times per night with four to six 
hours between urinations.  There is no reported pain, 
difficulty starting, or incontinence associated with 
urination and the veteran wears no pad or absorbent 
materials.  Of note, he has some post void dribbling on 
occasion.  There is no burning with urination and no rectal 
or low back pain.  He described some sexual dysfunction after 
his surgery.  He stated that he was able to get a partial 
erection, however, he was unable to maintain an adequate 
erection for intercourse at that time.  He has had no surgery 
or treatment for his erectile dysfunction.  

On physical examination, the examiner noted a soft abdomen 
with active bowel sounds, and no palpable masses.  There was 
a well-healed mid-line scar, approximately 15 centimeters x 2 
mm in width.  It was firm, and pinking red in color.  There 
was no underlying tissue loss, no herniation, and no keloid 
formation.  Rectal examination showed normal sphincter tone 
and no fissures. There was no evidence of fecal leakage, and 
no hemorrhoids.  The rectal wall was normal to palpation and 
the prostate was absent.  Genital examination showed normal 
male genitalia, uncircumcised male with testes descended 
bilaterally.  Size, consistency, epididymis, and spermatic 
cords (bilaterally) were normal.  There was no evidence of 
inguinal hernias and no urethral discharge.      

The veteran was afforded another VA contract examination in 
July 2002.  At that time the veteran complained of increased 
urinary frequency, incontinence and some retention requiring 
self-catherization two to three times a day.  

The examiner noted that the veteran is a poor historian.  
There was no change in physical findings indicated and no 
change regarding the history of frequency and urinary 
retention.  The examiner noted that there was no evidence of 
renal dysfunction or malignancy of the cancer.

Also of record are VA outpatient and inpatient treatment 
reports dated from February 2000 through August 2005.  These 
records show treatment for, among other maladies, the 
veteran's prostate disorder.

The veteran was originally granted service connection for 
prostate cancer by a rating decision dated in May 2000 and 
was assigned a disability rating of 100 percent.  This rating 
decision informed the veteran that an evaluation of 100 
percent is assigned during active malignancy or 
antineoplastic therapy and that six months following 
completion of treatment, residual disability would be 
determined by findings from a VA examination conducted at 
that time.  The veteran was afforded a VA contract 
examination in October 2000 and a December 2000 rating 
decision informed the veteran of a proposed reduction from 
100 percent to 0 percent for prostate cancer residuals.  A 
February 2001 rating decision formally decreased the 
veteran's disability rating for his prostate disorder from 
100 percent to 0 percent.  

In July 2002, the veteran was afforded another VA contract 
examination to determine the current severity of his prostate 
disorder.  Relying on the July 2002 VA contract examination, 
the RO issued a rating decision in March 2003 increasing the 
veteran's disability rating from 0 percent to 10 percent.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 100 percent disability evaluation 
had been in effect for less than five years at the time of 
the reduction.  

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  In December 2000, the RO notified the veteran of 
the proposed reduction and, informed him of his right to 
submit evidence and to appear for a personal hearing, and 
allowed him a period of 60 days required under 38 C.F.R. § 
3.105(e) before proceeding with the reduction.

The next question for the Board is whether the evidence of 
record, as of the issuance of the appealed rating decision, 
provided a basis for the rating reduction.  As was stated 
earlier, the veteran's prostate disorder is currently rated 
under DC 7528.  DC 7528 provides for a 100 percent rating 
following the cessation of surgical procedure with a 
mandatory VA examination at the expiration of six months.  If 
that examination shows that there has been no local 
reoccurrence of the metastasis, the RO is to rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

The October 2000 VA examination showed that the veteran's 
prostate cancer had resolved and was negative for malignant 
disease.  However, turning to the rating criteria for voiding 
dysfunction, the Board notes that during this examination the 
veteran reported awakening to void approximately three times 
per night.  As was stated earlier, a 20 percent evaluation is 
warranted when there is a daytime voiding interval between 
one and three hours, or awakening to void three to four times 
per night.  

While the veteran has been indicated to be a poor historian, 
in adjudicating this claim the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
See 38 C.F.R. § 4.7 (2005).  Thus, resolving doubt in the 
veteran's favor, the Board finds that the veteran has met the 
criteria for a 20 percent rating under urinary frequency.    

As for the potential for a yet higher rating, the Board notes 
that the veteran denied wearing absorbent materials during 
the October 2000 examination.  Also, even though the veteran 
reported post-surgical residuals consisting of self 
catherizations to completely empty his bladder in July 2002, 
the objective medical evidence does not substantiate such 
treatment.  The July 2002 examiner stated that the veteran 
was a poor historian and VA treatment records do not even 
mention self-catherization.  The Board notes that the veteran 
submitted a form entitled "Clean Intermittent Self 
Catherization (CISC) For Men" along with his June 2003 
substantive appeal.  The veteran submitted another copy of 
this form in September 2005.  The Board has considered this 
form and finds that it does not provide competent medical 
evidence of intermittent or continuous self-catherization.  
This form is merely an informational instruction sheet.  It 
is not a prescription for self-catherization or an order by a 
doctor for a self-catheter.  Furthermore, the form is dated 
in October 1995, nearly five years prior to the veteran's 
prostate surgery.       

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the prostate, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  The VA examinations, as 
whole, provide evidence against an evaluation beyond 20 
percent. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's prostate disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
May 2001 and June 2002.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2001 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the veteran in June 2003.

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer, status post prostatectomy, is 
denied. 

A disability rating of 20 percent for residuals of prostate 
cancer, status post prostatectomy, with impotence and voiding 
dysfunction, is granted, subject to the regulations governing 
the award of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


